Per Curiam This is a petition for a writ of mandamus, filed in this court to compel the city of Chicago to remove a certain structure or bridge erected over and across a certain public alley in that city by the defendant Marshall Field & Co., a corporation, to connect the buildings of said Marshall Field & Co. situated on each side of said alley and used as a single mercantile establishment. The case is the same in all substantial respects as that of People ex rel. v. City of Chicago and Schlesinger & Mayer, (ante, p. 507,) and must be disposed of in the same way, and the petition denied for the reasons expressed in the opinion filed in the latter case. Petition dismissed.